There is no suggestion of fraud or want of consideration between the parties to the mortgage; and the defendant rests his case upon the ground of a defect in the mortgage arising solely from a want of strict compliance with the terms of the statute (Gen. St., c. 123, s. 9) concerning the affidavit. The law must be considered as settled in this state, that a mortgage of personal chattels, without the affidavit required by law, is valid against a subsequent purchaser with notice that the mortgage was made in good faith and for a full consideration. Patten v. Moore, 32 N.H. 382,384; Gooding v. Riley, 50 N.H. 400, 404; Sanborn v. Robinson, 54 N.H. 239; Clark v. Tarbell, 67 N.H. 328.
Judgment on the verdict.
CLARK, J., did not sit.